DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 1/21/22.  Accordingly the application has been amended.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8,13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites at line 13 “the wedges” it is unclear if this recitation is referring to the “a number of wedges” recited in line 11 or the recitation “a wedge” in lines 12-13; causing confusion regarding the scope and meets and bounds of the claim.
Claim 8 recites “cover plates between adjacent modules” which lacks antecedent basis in the claims.  There is no previous recitation of cover plates between adjacent modules causing confusion regarding the scope of the claim.  Additionally the claim recites “reinforcement connection structures”, it is unclear if recitation is the same as or 
Claim 14 recites “one or more wedges” at line 3 and “one or more receiving portions” at line 4 and “one or more recesses” at line 5 and “one or more wedges” at line 5.  It is unclear if these recitations are the same as or in addition to the recitations of “a number of wedges” at line 11 of claim 1, “one or more receiving portions at line 12 of claim 1, “one or more recesses” at line 12 of claim 1, causing confusion regarding the scope of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gibson (20140069040).
Claim 1.  Gibson discloses a building construction system for construction of a building, wherein the building construction system comprises a plurality of modules, each comprising at least one centrally arranged insulation member (124) sandwiched between a first cover plate (side 120/144/164 or 122/144/160) and a second cover plate (the other of side 120/144/164 or 122/144/160) of a respective module, wherein the at least one insulation member is made in polyurethane (PUR) or polyisocyanurate (PIR) (as noted at least at paragraph 0056), and wherein a reinforcement connection structure (all or a portion of 126, where the web portion of 126 can be the reinforcement 
a number of wedges (152), wherein one or more of the modules are provided with one or more receiving portions (154 and or the recess between flanges 152 as seen in at least figure 15) provided with one or more recesses (as noted in the figures where the receiving portion is a recess) formed to receive a wedge, wherein the wedges are configured and shaped to position adjacent elements correctly relative to each other, and further to provide a compressive force pressing the adjacent elements together.
Claim 2.  A building construction system according to claim 1, wherein (a) a first connector (the flanges of 126 and/or 152) covers at least a portion of the joint between the second cover plates of adjacent modules (b) a second connector (the flanges of 126 and/or 152) covers at least a portion of the joint between the first cover plates of adjacent modules, or (c) the first connector covers at least a portion of the joint between the second cover plates and a second connector covers at least a portion of the joint between the first cover plates of adjacent modules (the flanges of 126 and/or 152 as seen in at least figures 1-5).
Claim 3.  A building construction system according to claim 2, wherein the reinforcement connection structure extends between the first connector and the second connector (where the web of 126 extends between the opposite flanges of 126 and/or 
Claim 4.  A building construction system according to claim 3, wherein the reinforcement connection structure is substantially C-shaped or I- shaped, wherein the reinforcement connection structure comprises a plane or corrugated central portion (as noted in the figures where 126 is substantially C-shaped or where the web is comprises a plane, see also paragraph 0058).
Claim 5. A building construction system according to claim 1, wherein the reinforcement connection structure is I-shaped, wherein the reinforcement connection structure comprises a plane or corrugated central portion (as noted in the figures where 126 is substantially C-shaped or where the web is comprises a plane, see also paragraph 0058), wherein the reinforcement connection structure is attached directly to the joints of at least two adjacent cover plates (as noted at paragraph 0060 and at 142 and as seen in figures 1-5).
Claim 6.  A building construction system according to claim 5, wherein the reinforcement connection structure is attached directly to the joints of adjacent first cover plates and to the second cover plates of two adjacent modules (as noted in the figures 1-5 and at least at a paragraph 0060).
Claim 7.  A building construction system according to claim 1, wherein the first cover plate, the second cover plate and additional cover plates cover the insulation member from all sides (as noted in the figures and disclosure, where they are in tracks 114,116 that are additional cover plates that cover the other sides).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (20140069040).
Claims 8,9.  Gibson discloses the building construction system according to claim 1, wherein cover plates between adjacent modules and reinforcement connection structures are glued but does not expressly disclose that the adhesive has a flash point above 1.000C or above 1.200 C.
It is known to have adhesive having a flash point above 1.000C or 1.200C.  Accordingly it would have been obvious to one of ordinary skill in the art to pursue known design options and routine engineering to modify the building construction system of Gibson to have adhesive having a flashpoint above 1.000C or 1.200C to achieve the predictable result of suitable fire resistance and safety.  Where applicant discloses in the specification at least at page 4 and at page 7 that it is known to have adhesive with flash point above 1.000C or 1.200C to satisfy fire approval standards (and therefore it is known in the art to have the claimed adhesive flashpoint rating).
Claim 14. A building construction system according to claim 9, where the building construction system comprises one or more gutters (the gutter portion formed between flanges 152) provided with one or more wedges (152), and that the building construction .
Claims 13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (20140069040) in view of CA2265269.
Claim 13. Gibson discloses the building construction system according to claim 1, but does not expressly disclose that the wedge that has a basically conical cross-section along its longitudinal axis and is symmetric with respect to the plane spanned by its longitudinal axis and its normal axis, wherein the width at the central portion of the top side of the wedge is smaller than the width at or near the end portions of the top side of the wedge.
However it is known in the art to have a wedge connection system for connecting modular building construction systems where the wedge has the claimed features of a basically conical cross-section along its longitudinal axis and is symmetric with respect to the plane spanned by its longitudinal axis and its normal axis, wherein the width at the central portion of the top side of the wedge is smaller than the width at or near the end portions of the top side of the wedge.  For example CA2265269 discloses modules provided with one or more receiving portions (such as 22 or 24) provided with or more recesses (at 22/24) formed to receive an attachment structure (such as 32) and one or more wedges (34) shaped and configured to be receivingly attached to one or more of the recess of the receiving portions (as seen in the figures) and the wedge has a basically conical cross section (as seen in at least figures 2,3) along its longitudinal axis and is symmetric with respect to the plane spanned by its longitudinal axis and its 
Claim 15.  Gibson discloses the building construction system according to claim 1, but does not expressly disclose that the one or more of the modules comprise a top portion provided with one or more openings, wherein the building construction system comprises a number of connection members comprising an upper insertion structure, a lower insertion structure and an intermediate structure provided there between, wherein the one or more openings are configured to receive the lower insertion structure, whereas the intermediate structure is wide enough to prevent the connection member from being moved further downwards once the intermediate structure is pressed against the top portion.
CA2265269 discloses a building construction system including modules having top portion provided with one or more openings (at 22/24) and a number of connection members (34) comprising an upper insertion structure (36) a lower insertion structure (40) and an intermediate structure between where the intermediate structure is wide enough to prevent the connection member from being moved further downwards once 
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the system of Gibson to have the claimed openings, connection members, insertion structure, and intermediate structure (see above) as taught by CA2265269 to achieve the predictable result of a building system that can accommodate various configurations.

Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive.
Applicant’s remarks state that the Office Action admits that Gibson does not disclose the claimed attachment structure comprising a receiving portion and a wedge and relies on CA 2265269 to provide this teaching.  This is not persuasive.  The previous Office Action dated 10/28/21 does not admit that Gibson does not disclose the attachment structure comprising a receiving portion and a wedge.  Rather the Office Action clearly identifies those parts of Gibson by reference character.  The Office Action clearly does rely on Gibson for teaching the claimed structure noted above, including a receiving portion and a wedge.  The Office Action dated 10/28/21 relies on the CA 2265269 reference for teaching the wedge having “a basically conical cross-section along its longitudinal axis and is symmetric with respect to the plane spanned by its longitudinal axis and its normal axis, wherein the width at the central portion of the top side of the wedge is smaller than the width at or near the end portions of the top side of 
Additionally it is noted that Applicant’s arguments that CA 2265269 teaches a slotted rail that extends continuously across a building panel to provide infinite adjustability is not persuasive as this argument is not germane to the portions and teachings of the reference relied upon in the rejections of claims 13,15 above.  Applicant’s claims do not distinguish over the features of CA 2265269, but rather are broad enough to encompass the structure of CA 2265269 even though the reference structure cites “a slotted rail extending substantially continuously across said first building panel”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635